USCA11 Case: 21-12071      Date Filed: 05/18/2022   Page: 1 of 7




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12071
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ORVILLE TUCKER,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:97-cr-00447-WPD-1
                   ____________________
USCA11 Case: 21-12071         Date Filed: 05/18/2022      Page: 2 of 7




2                       Opinion of the Court                  21-12071


Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.
PER CURIAM:
        Orville Tucker appeals the district court’s order denying his
motion for compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A). Tucker argues that the district court erred when it
determined that it could not consider Congress’s 2018 amendment
to 18 U.S.C. § 924(c) as an extraordinary and compelling reason for
a reduced sentence and, thus, denied his motion. Additionally,
Tucker argues that the district court erred as a matter of law and
abused its discretion when it denied him relief without considering
his 18 U.S.C. § 3553(a) arguments, and that the district court’s or-
der is incapable of meaningful appellate review. For the following
reasons, we affirm.
                                   I.
        We review de novo a district court’s determination about a
defendant’s eligibility for a sentence reduction pursuant to 18
U.S.C. § 3582(c). United States v. Bryant, 996 F.3d 1243, 1251 (11th
Cir.), cert. denied, 142 S. Ct. 583 (2021). However, we review a
district court’s denial of a prisoner’s § 3582(c)(1)(A) motion under
an abuse of discretion standard. United States v. Harris, 989 F.3d
908, 911 (11th Cir. 2021). “A district court abuses its discretion if it
applies an incorrect legal standard, follows improper procedures in
making the determination, or makes findings of fact that are clearly
erroneous.” Id.
USCA11 Case: 21-12071         Date Filed: 05/18/2022      Page: 3 of 7




21-12071                Opinion of the Court                         3

      In the context of compassionate release, the statute requires
exhaustion of remedies and otherwise provides that:
       the court, upon motion of the Director of the Bureau
       of Prisons [(“BOP”)], or upon motion of the defend-
       ant after the defendant has fully exhausted all admin-
       istrative rights to appeal a failure of the BOP to bring
       a motion on the defendant’s behalf or the lapse of 30
       days from the receipt of such a request by the warden
       of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment . . . after consider-
       ing the factors set forth in section 3553(a) to the extent
       that they are applicable if it finds that . . . extraordi-
       nary and compelling reasons warrant such a reduc-
       tion . . . .
§ 3582(c)(1)(A)(i).
       Section 3582(c)(1)(A) also requires that any reduction be
consistent with applicable policy statements issued by the Sentenc-
ing Commission. U.S. Sentencing Guidelines § 1B1.13 provides the
applicable policy statement for § 3582(c)(1)(A). The application
notes to U.S.S.G. § 1B1.13 list four categories of extraordinary and
compelling reasons: (A) the defendant’s medical condition, (B) his
age, (C) his family circumstances, and (D) other reasons. U.S.S.G.
§ 1B1.13 cmt. n.1. Subsection D serves as a catch-all provision,
providing that a prisoner may be eligible for relief if, as determined
by the Director of the BOP, there exists in the defendant’s case an
extraordinary and compelling reason other than, or in combination
with, the reasons described in subdivisions (A) through (C). Id.
USCA11 Case: 21-12071         Date Filed: 05/18/2022    Page: 4 of 7




4                      Opinion of the Court                 21-12071

The policy statement in § 1B1.13 explicitly states that it implements
28 U.S.C. § 994(t), which requires the Commission to develop gen-
eral policy statements regarding the appropriate use of the sen-
tence modification provisions outlined in § 3582(c). See U.S.S.G,
§ 1B1.13; Bryant, 996 F.3d at 1255.
        In United States v. Bravo, 203 F.3d 778, 782 (11th Cir. 2000),
we held that § 3582(c) does not grant the court jurisdiction to con-
sider extraneous resentencing issues such as an Eighth Amendment
claim. The district court granted Bravo’s motion for a sentence
reduction under § 3582(c)(2) to take advantage of the retroactive
change in the Sentencing Guidelines in U.S.S.G. § 2D1.1. Id. at 780.
But the court denied his request for a downward departure in his
sentence because of an extraordinary medical condition and to ap-
ply the safety valve, stating that it lacked jurisdiction to consider
those issues. Id. On appeal, we explained that a sentence adjust-
ment under § 3582(c)(2) does not constitute a de novo resentenc-
ing, and thus, a district court’s discretion is cabined in the context
of a § 3582(c) sentencing reconsideration. Id. at 781.
       In Bryant, we held that the Commission’s definition of ex-
traordinary and compelling reasons that permit a district court to
reduce an incarcerated defendant’s sentence are binding upon the
court. 996 F.3d at 1262–63. We explained that Application Note
1(D), which allows the Director of the BOP to determine extraor-
dinary and compelling reasons to reduce a defendant’s sentence
that fall outside the scope of the reasons in subdivisions
(A) through (C), does not conflict with § 3582(c)(1)(A). Id. at 1263.
USCA11 Case: 21-12071         Date Filed: 05/18/2022     Page: 5 of 7




21-12071                Opinion of the Court                         5

Therefore, we explained, defendants may file § 3582(c)(1)(A) mo-
tions, but district courts must still follow the extraordinary and
compelling reasons as determined by the BOP and may not inde-
pendently determine what extraordinary and compelling reasons
exist for reducing a defendant’s sentence. Id. at 1264.
       And, under the prior panel precedent rule, we are bound by
prior published decisions that have not been overruled by the Su-
preme Court or us sitting en banc. United States v. Romo-Villa-
lobos, 674 F.3d 1246, 1251 (11th Cir. 2012).
        Tucker’s argument that there was not an applicable policy
statement constraining the district court’s discretion to grant a sen-
tence reduction under § 3582(c)(1)(A) fails and is foreclosed by
prior panel precedent. The district court did not err when it found
that it could not consider Congress’s 2018 amendment to 18 U.S.C.
§ 924(c) when it analyzed whether Tucker showed extraordinary
and compelling reasons for a sentence reduction under
§ 3582(c)(1)(A). Accordingly, the district court did not abuse its dis-
cretion when it denied Tucker’s motion for a reduced sentence.
                                  II.
        In Bryant, we concluded that the policy statement in
U.S.S.G. § 1B1.13 applies to all motions filed under § 3582(c)(1)(A),
including those filed by prisoners, and thus, district courts may not
reduce a sentence under § 3582(c)(1)(A) unless a reduction would
be consistent with § 1B1.13. 996 F.3d at 1262. We also held that
district courts do not have the discretion under the catch-all
USCA11 Case: 21-12071         Date Filed: 05/18/2022      Page: 6 of 7




6                       Opinion of the Court                  21-12071

provision to develop other reasons outside of those listed in
§ 1B1.13 that might justify a reduction in a defendant’s sentence.
Id. at 1263–65.
        If a district court finds that a defendant has extraordinary and
compelling reasons to warrant a sentence reduction, it may reduce
his term of imprisonment after considering the factors outlined in
18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i). Among other fac-
tors, the § 3553(a) factors include the nature and circumstances of
the defendant’s offense, the need to afford adequate deterrence to
criminal conduct, respect for the rule of law, and the need to pro-
tect the public from further crimes of the defendant.
        A district court abuses its discretion when it (1) disregards
relevant factors that were due significant weight, (2) gives signifi-
cant weight to an improper or irrelevant factor, or (3) commits a
clear error of judgment in considering the proper factors. United
States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). A
district court commits a clear error of judgment when it considers
the proper factors but balances them unreasonably. Id. While con-
sideration of the § 3553(a) factors is mandatory, the weight given
to each factor is at the district court’s discretion. United States v.
Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013). However, the court
need not explicitly discuss each factor it is required to consider. Id.
at 1326.
      Additionally, we have held that because support in the
§ 3553(a) factors, extraordinary and compelling reasons, and adher-
ence to U.S.S.G. § 1B1.13’s policy statement must be satisfied to
USCA11 Case: 21-12071         Date Filed: 05/18/2022    Page: 7 of 7




21-12071               Opinion of the Court                         7

grant a defendant a reduced sentence, the absence of one condition
forecloses a sentence reduction. United States v. Tinker, 14 F.4th
1234, 1238 (11th Cir. 2021). Indeed, if the district court finds that
one of the compassionate release conditions was not satisfied, it is
not an abuse of discretion for the district court to skip the assess-
ment of another condition. Id. And nothing on the face of
§ 3582(c)(1)(A) requires a court to conduct the compassionate re-
lease analysis in any particular order. See id.
        Here, the district court was not required to address the
§ 3553(a) factors because it determined that Tucker did not present
an extraordinary and compelling reason for a reduced sentence.
However, the court did address the § 3553(a) factors and, in doing
so, did not abuse its discretion because it did not give significant
weight to an improper or irrelevant factor, did not commit a clear
error of judgment when it considered the proper factors, and did
not disregard relevant factors that were due significant weight. Fi-
nally, the district court provided an adequate basis for our appellate
review.
                               ****
       Accordingly, the district court did not abuse its discretion
when it denied Tucker’s motion for a reduced sentence. We there-
fore affirm.
      AFFIRMED.